MANDERINO, Justice,
dissenting.
I join in the dissenting opinion of Mr. Justice Larsen. In addition, I must point out that this Court has today abandoned its own strict requirements in cases terminating parental rights. We have always required proof by “a preponderance of clear and convincing evidence” that the statutory requirements have been fulfilled before we will take the grave and irreversible action of terminating a parent’s rights to his or her natural children. In re Adoption of P., 475 Pa. 197, 380 A.2d 311 (1977); Adoption of Baby Girl Fleming, 471 Pa. 73, 369 A.2d 1200 (1977); In re Adoption of McAhren, 460 Pa. 63, 331 A.2d 419 (1975).
Under Section 311(1), the finding that a parent has “refused or failed to perform parental duties” does not require proof of intent. This does not mean, however, that a parent’s intent may be ignored.' When, as here, the evidence warrants the conclusion that the absent parent did intend and did attempt to maintain contact with the children, and was precluded from doing so by the actions of the custodial parent, he has not failed to perform. He has been prevented from performing. This can not form a basis for termination of his rights.
“[Even] [w]here . . . the evidence clearly establishes that the parent has failed to perform his affirmative parental duties for a period in excess of six months, this Court then must examine the individual circumstances and any explanation offered by the parent to determine if that evidence, in light of the totality of the circumstances, clearly warrants permitting the involuntary termination of said parent’s parental rights and the adoption.”
In re Adoption of P., 475 Pa. at 205, 380 A.2d at 315.
*315This the Court has clearly failed to do. The evidence in this case establishes that the mother made the children entirely unavailable to the father. She removed them to such a distance that contact could be made only by mail, and then did not allow the mail to reach the children. The evidence also establishes that the father’s failure to keep up support payments was reasonable because he was unemployed.
The statute requires that the failure to perform not be a “mere temporary matter due to any personal crisis.” When failure to keep up with support payments is due to unemployment, it is reasonable to view it as a “temporary personal crisis.” The father paid his support when employed, and there is no evidence whatsoever that he would not have resumed payments when he once again had adequate income.
This mother refused to allow the father’s visitation rights in blatant disregard of a Court order granting him such rights. She diverted his letters and gifts in clear violation of his rights as a father. She denied him his legal and natural rights by preventing his communication with his children, and then relied on that absence of communication to have him erased from his children’s lives. It is inconceivable that this Court can condone this travesty by affirming the result in this case.